PER CURIAM:
Ronnie T. Shelton appeals the district court’s order dismissing his complaint for lack of subject matter jurisdiction based on the doctrine of res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Shelton v. Barnhart, No. 5:05-cv-00060-gec, 2006 WL 1400379 (W.D.Va. May 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.